Title: To Thomas Jefferson from Daniel Brodhead, 22 July 1779
From: Brodhead, Daniel
To: Jefferson, Thomas



Sir
Head Quarters, Pittsburgh, July 22nd, 1779.

I have taken the liberty of enclosing you copies of sundry letters relative to the designs of the Enemy, in and about Detroit.
A great number of men must be discharged in the course of a few weeks, which will leave us weak on this frontier, and as no reinforcement of regulars can reasonably be expected for this district and the calling out some of the Militia from the States of Virginia and Pennsylvania may be indispensably necessary; I shall be glad of receiving such Authority from you for that purpose, as you may judge necessary.
About the fifth of next month I intend to make an excursion against some of the Seneca Settlements, they being the most hostile and warlike nation, and if I am successful it may establish the Tranquility of our frontiers for years to come.
I have the honor to be, with due regard, Your most Obed’t Serv’t,

Daniel Brodhead,Col. Commanding, W.D.

